MEMORANDUM**
Maria Lorena Gallo-Valleeillo, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“LJ”) decision denying her application for asylum and cancellation of removal under 8 U.S.C. § 1229b(b). Because the BIA affirmed the IJ’s decision without opinion, we review the IJ’s decision as the final agency determination. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We deny the petition for review.
Gallo-Vallecillo’s due process challenge to the BIA’s summary affirmance of the IJ’s decision is foreclosed by Falcon Carriche. See id. at 849-52.
Gallo-Vallecillo’s due process challenge to the IJ’s determination that she failed to demonstrate “exceptional and extremely unusual hardship” fails because the IJ’s interpretation of the hardship requirement comports with the statutory language and congressional intent. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-06 (9th Cir.2003); 8 U.S.C. § 1229b(b)(1)(D).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.